DETAILED ACTION
This Office action is in response to the election filed on 06 September 2022. Claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, on which claims 1-14 are readable, in the reply filed on 06 September 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 11 requires the heating mechanism includes a temperature-raising mechanism configured to raise a temperature of a substrate in the at least one substrate temperature-raising region to a sublimation temperature, and a heat-insulating mechanism configured to maintain the temperature of the substrate in the at least one substrate heat-insulating region at the sublimation temperature. It is unclear from claim 11 what temperature is the sublimation temperature. Is this the sublimation temperature of the substrate or the sublimation temperature of a material on the substrate? (It is noted in paragraph [0045] that Applicant discloses that the sublimation temperature is, for example, a temperature at which a reaction product generated by a COR process evaporates.)  The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application. Since claim 11 does not specifically recite the sublimation temperature or the sublimation temperature of a specific material, a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shigetomi et al., US 2012/0031892
 With respect to claim 1, Shigetomi et al. disclose a substrate processing apparatus, shown in Figs. 4 and 5, comprising: 
a chamber 130 having a container 150 including at least one substrate-heating region 151 and at least one substrate-cooling region 152, as shown in Fig. 4; 
a heating mechanism 170 configured to heat a first substrate in the at least one substrate- heating region 151, see paragraph [0061]; 
a cooling mechanism 200 configured to cool a second substrate in the at least one substrate-cooling region 151 while the first substrate is being heated, see paragraph [0069]; and 
a partition 160 provided in the container 150 and configured to separate the at least one substrate-heating region 151 and the at least one substrate-cooling region 152 from each other in terms of heat and pressure, see Figs. 4 and 5. 
With  respect to claim 2, Shigetomi et al. disclose a sealer 210 provided in the at least one substrate-cooling region 152 and configured to seal a substrate when cooling the substrate.  The carrying in/out ports 210 are for carrying the wafers in and out of the  container 150, once a wafer is carried into the container 150 and the port 210 is closed, the wafer is sealed in the substrate-cooling region 152. 
With respect to claim 14, Shigetomi et al. disclose the chamber 130 has a substrate transfer port 210 provided in the at least one substrate-cooling region 152 and configured to perform delivery of a substrate to and from an outside.
eat and pressure, see Fig. 5 and paragraph [0072].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi et al., US 2012/0031892
With respect to claim 11, in the substrate processing apparatus of Shigetomi et al., the at least one substrate-heating region 151 includes at least one substrate temperature-raising region (region where wafer is on heating plate 170, as shown in Fig. 4) and at least one substrate heat-insulating region S (region where wafer is above heating plate 170, as shown in Fig. 4), and wherein the heating mechanism 170 includes a temperature-raising mechanism configured to raise a temperature of a substrate in the at least one substrate temperature-raising region to a sublimation temperature, and a heat-insulating mechanism (elevating pins 180) configured to maintain the temperature of the substrate in the at least one substrate heat-insulating region at the sublimation temperature.  Admittedly, claim 11 requires the heating mechanism to raise the temperature of the substrate in the at least one substrate temperature-raising region to a sublimation temperature and a heat-insulating mechanism configured to maintain the temperature of the substrate in the at least one substrate heat-insulating region at the sublimation temperature. However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)  Therefore, Shigetomi et al. need not disclose the heating to and maintaining the sublimation temperature, since Shigetomi et al. teach all the structural limitations of the claim. 
With respect to claim 12, in the substrate processing apparatus of Shigetomi et al., the heat-insulating mechanism (elevating pins 180) includes at least one of a resistance heating element 171, a radiation source configured to emit light having a specific wavelength, and a heating gas supply element 191, since the elevating pins 180 are movable up and down within the through holes 182 penetrating through the heating plate 170 which includes resistance heaters 171, see paragraphs [9961]-[0067].  
With respect to claim 13, the substrate processing apparatus of Shigetomi et al., further comprises a controller configured to simultaneously operate the temperature-raising mechanism, the heat-insulating mechanism, and the cooling mechanism, see paragraphs [0037]-[0050].  

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Although Quach et al. (WO 2006/069256) disclose a particle shield 32 in chill station 14 (see paragraphs [0045]-[0049]), shown in Fig. 4, none of the references of record teach or suggest a substrate processing apparatus, wherein the sealer includes a first movable member and a second movable member, and wherein the first movable member and the second movable member are configured to approach each other when the substrate is cooled by the cooling mechanism so as to seal the substrate, and are configured to be separated from each other when the substrate is transferred by the transfer mechanism so as to release the seal, as required in dependent claim 3.

  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various apparatuses for processing substrates having a substrate-heating region and a substrate-cooling region.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822